DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rentschler et al. (US 3,472,523).
With regard to claim 1, Rentschler discloses a seal (6 as seen in Figs. 1-2) comprising: a seal body (e.g. the main body as seen in Fig. 2) having a longitudinal axis (e.g. the vertical axis in Fig. 2 or the horizontal axis as seen in Fig. 2); rounded sealing surfaces (7 and 8, which are considered rounded as they are annular surfaces) located at opposing longitudinal ends of the seal body (as seen in Fig. 2); a retention rib (19 or 20) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Fig. 2); and at least one stabilizer rib 

With regard to claim 2, Rentschler discloses that the at least one stabilizer rib includes, on each side of the longitudinal axis, first and second stabilizer ribs (two of 15-18) located on opposing sides of the retention rib along the longitudinal axis (as seen in Fig. 2), wherein a lateral width of each of the stabilizer ribs is smaller than a lateral width of the retention rib (as seen in Fig. 2 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)).

With regard to claim 7, Rentschler discloses that the seal is made of an elastomeric material (as seen by the cross-hatching in Fig. 2, described in the abstract, etc.).

With regard to claim 9, Rentschler discloses that the retention rib is located centrally relative to the at least one stabilizer rib (as seen in Fig. 2 it is at the center of the body).

With regard to claim 10, Rentschler discloses that the retention rib and the at least one stabilizer rib extend from an outer surface of the seal (as seen in Fig. 2), and the at least one stabilizer rib extend a smaller distance from a centerline longitudinal axis of the seal as 

With regard to claim 11, Rentschler discloses that the seal is symmetrical about the longitudinal axis (as seen in Fig. 2).

With regard to claim 12, Rentschler discloses that the seal is symmetrical about a lateral axis perpendicular to the longitudinal axis (as seen in Figs. 2 as it has two axes of symmetry).

With regard to claim 13, Rentschler discloses a seal assembly (e.g. as seen in Fig. 4) comprising: a first component (i.e. the bottom component) having a first mating surface that defines a sealing groove (as seen in Fig. 4 the surface defining the groove 29); a seal according to any of claims 1 (as detailed in the rejection of claim 1 above) that is located within the sealing groove (as seen in Fig. 4); and a second mating component (the upper component as seen in Fig. 4) having a second mating surface (i.e. the surface at 37); wherein the seal is reconfigured from a non-compressed state to a compressed state when the first component is joined with the second component (as seen between Figs. 1-3 and Fig. 4. Additionally see column 2 lines 63+), and in the compressed state the seal seals at a junction between the first mating surface and the second mating surface (as seen in Fig. 4).

With regard to claim 14, Rentschler discloses that in the non-compressed state, the lateral width of the retention rib is greater than a width of the sealing groove (as seen in Fig. 4, described in column 2 lines 63+, etc.).

With regard to claim 15, Rentschler discloses that in a fully compressed state, the junction is a substantially gapless interface of the first mating surface and the second mating surface (as seen in Fig. 4 the junction is substantially gapless (e.g. having a small gap or gaps)).

Claims 1-5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodgkinson (US2015/0233261).
With regard to claim 1, Hodgkinson discloses a seal (28 as seen in Figs. 3a-c, etc.) comprising: a seal body (e.g. the main body as seen in Fig. 3a-c) having a longitudinal axis (e.g. the vertical axis in Fig. 3a); rounded sealing surfaces (as labeled in Examiner annotated Figs. 3a-c below, which Examiner notes are rounded sealing surfaces as they are annular surfaces) located at opposing longitudinal ends of the seal body (as seen in Figs. 3a-c) a retention rib (i.e. the middle projection on either the right or left side of the profile as seen in Fig. 3a) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Fig. 3a); and at least one stabilizer rib (one of the other projecting portions on the respective left or right side as seen in Fig. 3a) that extends from the seal body in the lateral direction (as seen in Fig. 3a) and is spaced apart from the retention rib along the longitudinal axis (as seen in Fig. 3a as the only other projections are either above or below the retention rib); wherein a lateral width of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (as seen in Fig. 3a as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)).


    PNG
    media_image1.png
    819
    492
    media_image1.png
    Greyscale

With regard to claim 2, Hodgkinson discloses that the at least one stabilizer rib includes, on each side of the longitudinal axis, first and second stabilizer ribs (the upper and lower projections on each side, above and below the central retention rib as seen in Fig. 3a) located on opposing sides of the retention rib along the longitudinal axis (as seen in Fig. 3a), wherein a lateral width of each of the stabilizer ribs is smaller than a lateral width of the retention rib (as 

With regard to claim 3, Hodgkinson discloses that the seal body includes an inner surface and an outer surface (i.e. the outer surface and the inner surface that defines the hollow portion as seen in Figs. 3a-c), and the inner surface defines a hollow center (as seen in Figs. 3a-c).

With regard to claim 4, Hodgkinson discloses that the seal has a keyhole shape (as seen in Figs. 3a. Additionally Examiner notes as Applicant has not defined what a keyhole shape is Examiner has interpreted the broadest reasonable interpretation such that it is any shape that approximates any of the wide variety of possible keyholes and/or is approximately similarly shaped to Applicant’s seal).

With regard to claim 5, Hodgkinson discloses that the inner surface defines a keyhole shape hollow center (as seen in Figs. 3a. Additionally see the above broadest reasonable interpretation of “keyhole shape”).

With regard to claim 7, Hodgkinson discloses that the seal is made of an elastomeric material (see paragraph 0057, etc.).

With regard to claim 9, Hodgkinson discloses that the retention rib is located centrally relative to the at least one stabilizer rib (as seen in Fig. 3a it is at the center of the body).

claim 11, Hodgkinson discloses that the seal is symmetrical about the longitudinal axis (as seen in Fig. 3a it is symmetric in this one direction as claimed).

Claims 1, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benecke (US 2004/022597).
With regard to claim 1, Benecke discloses a seal (12 as seen in Fig. 9, etc.) comprising: a seal body (e.g. the main body as seen in Fig. 9) having a longitudinal axis (e.g. the vertical axis in Fig. 9); rounded sealing surfaces (see the three interpretations as labeled in Examiner annotated Fig. 9 below, which Examiner notes are all rounded sealing surfaces as they are annular surfaces of the seal and additionally as the lower surface (in all interpretations) and upper surface (in interpretations 1-2) are rounded in the illustrated cross-section (i.e. from viewed from the circumferential direction of the seal. Furthermore all the labeled surfaces are considered sealing surfaces as they are surface of a seal and/or if such is an intended use limitation, they are all also capable of use with effect a seal or aid in sealing at least in some small manner through the ability of their structure to contact another element); a retention rib (i.e. the larger projection (32) on either the right or left side of the profile as seen in Fig. 9) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Fig. 9); and at least one stabilizer rib (the other projecting portion (32) on the respective left or right side as seen in Fig. 9) that extends from the seal body in the lateral direction (as seen in Fig. 9) and is spaced apart from the retention rib along the longitudinal axis (as seen in Fig. 9); wherein a lateral width of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (as seen in Fig. 9 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)).


    PNG
    media_image2.png
    473
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    402
    media_image3.png
    Greyscale


With regard to claim 7, Benecke discloses that the seal is made of an elastomeric material (see paragraph 0042, etc.).

With regard to claim 11, Benecke discloses that the seal is symmetrical about the longitudinal axis (as seen in Fig. 9 it is symmetric in this one direction as claimed).

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7, and 9-15 have been considered but are moot in view of the new ground(s) of rejection. In so much as they may apply to the current 
Applicant’s main argument is that the rounded sealing surface identified by Examiner in the Benecke reference cannot be considered sealing surfaces as allegedly do not provide any sealing function as in Fig. 12 of Benecke it shows portion 28 folded over when in the specifically illustrated use in Fig. 12. As explained in the previous interview this argument is not persuasive as the surface identified by Examiner is considered a sealing surface as it is a surface of a seal, and as it is capable of being used in some manner to effect or aid in sealing. Specifically see the above there interpretations and explanation of how Beneke discloses this limitation, which is reasonable as Applicant, in the specifically argued claims in view of Benecke, is only claiming a seal, and not a seal installed in a specific manner which may require a more specific interpretation of the argued subject matter.  
Regarding the Hodgkinson and Rentschler references, in light of the amended claims and in light of further consideration necessitated by the amendments, such are also considered to disclose such a limitation, as described above. 
In the interest of advancing prosecution, Examiner recommends at least claiming that the rounded surfaces are in the specifically shown cross-section (e.g. claiming the seal is annular and the rounded surfaces are when viewed from a circumferential direction of the seal). Though such is not believed to overcome the rejection based on Benecke, and thus Applicant should also consider incorporating a claim such as claim 2 into claim 1 (or potentially as discussed above claim the assembly with the seal installed in a certain manner such that the sealing surfaces require a more specific interpretation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675